DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All amendments filled on 11/19/2021 have been entered and action follows:

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Saad Hassan, Reg. #70,223 on 1/19/2022.

The application has been amended as follows: 
Amend claim 8 as follows:
8. (Currently amended) The computer-implemented method of claim 1, wherein subtracting the background from the image comprises: 
identifying a static object, the static object stationary across the plurality of frames; and 
removing the static object from the image of the syringe.

Allowable Subject Matter
Claims 1, 4-23 are allowed.
The following is an examiner’s statement of reasons for allowance: Per the applicants amendments all the rejections to the claims are withdrawn and the claims are allowed.  Furthermore, claims are allowed because prior art taken alone or in combination with fails to disclose or teach a computer-implemented method for identifying whether a syringe is defective, the includes receiving an image of the syringe, the image comprising a foreground and a background, wherein a plurality of frames of the syringe that includes the image are received, each frame being a sequential image of the syringe over a span of time; generating an updated image that accentuates the foreground by subtracting the background from the image; applying a bounding box to a group of neighboring pixels in the updated image; inputting the bounding box into a classifier; receiving, as output from the classifier, a label indicating whether the syringe is defective; responsive to the label indicating that the syringe is defective, tracking a trajectory of an object in the syringe across the plurality of frames; and evaluating an accuracy of the output from the classifier based on the trajectory, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKKRAM BALI/Primary Examiner, Art Unit 2663